481 F.3d 1296
UNITED STATES of America, Plaintiff-Appellee,v.Dominique LEWIS, Defendant-Appellant.
No. 06-11876.
United States Court of Appeals, Eleventh Circuit.
March 15, 2007.

Bernardo Lopez, Fed. Pub. Def., Ft. Lauderdale, FL, Kathleen M. Williams, Miguel Caridad, Fed. Pub. Defenders, Miami, FL, for Lewis.
Phillip DiRosa, Ft. Lauderdale, FL, Anne R. Schultz, Asst. U.S. Atty., Miami, FL, for U.S.
On Appeal from the United States District Court for the Southern District of Florida (No. 05-20392-CR-JAG); Jose A. Gonzalez, Jr., Judge.
(Opinion Nov. 1, 2006, 11th Cir., 207 Fed.Appx. 943)
Before EDMONDSON, Chief Judge, and TJOFLAT, ANDERSON, BIRCH, DUBINA, BLACK, CARNES, BARKETT, HULL, MARCUS, WILSON and PRYOR, Circuit Judges.

BY THE COURT:

1
A member of this Court in active service having requested a poll on the suggestion of rehearing en banc and a majority of the judges in this Court in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that the above cause shall be reheard by this court en banc. The previous panel's opinion is hereby VACATED.